Appeal 'by defendant from a judgment of the County Court, Suffolk County, rendered December 31, 1968, convicting him of criminal trespass in the first degree and petit larceny, upon his guilty plea, and sentencing him to one year for each said crime, the sentences to run consecutively. Judgment reversed, on the law, and ease remanded to the County Court for resentencing in accordance herewith. No questions of fact were considered. The larceny occurred during the trespass. The two crimes were part of a single transaction (cf. People v. Florio, 301 N. Y. 46; People v. Savarese, 1 Misc 2d 305; People ex rel. Maurer v. Jackson, 2 N Y.2d 259). The maximum total of the two definite consecutive sentences may not, therefore, exceed one year (Penal Law, § 70.25, subd. 3). Beldoek, P. J., Christ, Hopkins, Munder and Kleinfeld, JJ., concur.